                       Case 19-50922-BLS                Doc 26   Filed 10/31/20      Page 1 of 3

                            UNITED STATES BANKRUPTCY COURT
                                     District of Delaware
                                 824 Market Street, 3rd Floor
                                    Wilmington, DE 19801
In Re:                                                      )    Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC                          )    Bankruptcy Chapter: 11
     Debtor                                                 )
__________________________________________                  )
Michael Goldberg                                            )
                                                            )
       Plaintiff                                            )    Adv. Proc. No.: 19−50922−BLS
       vs.                                                  )
Chris Dantin Financial Services, LLC, and Chris A. Dantin
Sr.                                                         )
       Defendant                                            )

                       ORDER ASSIGNING ADVERSARY PROCEEDING TO MEDIATION
                                    AND APPOINTING MEDIATOR

       Pursuant to this Court's Local Rule 9019−5, Michael Goldberg , Plaintiff(s) and the above named Defendant(s)
(collectively, the "Parties"), are directed to mediation to attempt to resolve disputes by and between the Parties
relative to the above−captioned adversary proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for Trial on a date to be determined ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court, or as indicated in the Stipulation to
Appoint a Mediator; and it is further
       ORDERED that:
           (a) If the parties have stipulated to entry of this order, Derek C. Abbott , who has been selected by the
parties is appointed the mediator in this adversary proceeding; or,
           (b) If the parties have not stipulated to entry of this order, the court appoints , who is a mediator from the
Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the mediator in this
adversary proceeding; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that all deadlines as defined in the Scheduling Order entered 9/4/20 shall apply.



Date: 10/29/20
                                                                                  Brendan Linehan Shannon
                                                                                      Bankruptcy Judge
(VAN−447)
                                 Case 19-50922-BLS                      Doc 26          Filed 10/31/20              Page 2 of 3
                                                                United States Bankruptcy Court
                                                                     District of Delaware
Goldberg,
       Plaintiff                                                                                                         Adv. Proc. No. 19-50922-BLS
Chris Dantin Financial Services, LLC,
       Defendant
                                                      CERTIFICATE OF NOTICE
District/off: 0311-1                                                    User: Lesa                                                                  Page 1 of 2
Date Rcvd: Oct 29, 2020                                                 Form ID: van447                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 31, 2020:
Recip ID                  Recipient Name and Address
aty                     + Andrew W Caine, Pachulski Stang Ziehl & Jones, LLP, 10100 Santa Monica Blvd, Los Angeles, CA 90067, UNITED STATES
                          90067-4003
aty                     + Derek C Abbott, Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, P.O. Box 1347, Wilmington, DE 19899-1347

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
dft                              Chris A. Dantin, Sr.
dft                              Chris Dantin Financial Services, LLC

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 31, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 29, 2020 at the address(es) listed
below:
Name                                Email Address
Bradford J. Sandler
                                    on behalf of Plaintiff Michael Goldberg bsandler@pszjlaw.com

Bridget Gallerie
                                    on behalf of Claims Agent Epiq Class Action & Claims Solutions Inc. Pacerteam@choosegcg.com

Colin R. Robinson
                                    on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com
                          Case 19-50922-BLS   Doc 26     Filed 10/31/20   Page 3 of 3
District/off: 0311-1                          User: Lesa                                 Page 2 of 2
Date Rcvd: Oct 29, 2020                       Form ID: van447                           Total Noticed: 2
Derek C. Abbott
                           dabbott@mnat.com


TOTAL: 4
